01/19/2021

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0008

                                         OP 21-0008

                                                                                FILED
 AMELIA GARCIA,
 a/k/a ASHLEIGH D. PUHL,                                                        JAN 1 9 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Courk
              Petitioner,                                                     State of Montana



        v.                                                            ORDER

 STEVE HOLTON,
 Ravalli County Sheriff,

              Respondent.



       Representing herself, Amelia Garcia, also known as Ashleigh D. Puhl, has filed a
Petition for a Writ of Habeas Corpus, indicating that her sentence and her incarceration are
illegal. She is currently detained in the Ravalli County District Court.
       Upon review of her Petition, Garcia does not provide any claims regarding a
criminal sentence. She states that she was arrested for methamphetamine and amphetamine
charges. Garcia states several times that she was part of a witness protection program and
provides a name and phone number for this Court to contact, verifying her family's
agreements with the U.S. government. She further alleges that "inmate treatment, inmate
privacy and inmate medical malpractice [have] been overlooked greatly." Garcia requests
her immediate release.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration. Section 46-22-101(1), MCA. As a petitioner, Garcia
carries this "burden of proof or the burden of persuasion." In re Hart, 178 Mont. 235, 249,
583 P.2d 411, 419(1978). Garcia must prove "the violation, deprivation, infringement, or
denial of his constitutional, statutory, or legal rights generally, or denial of due process of
law[.]" In re Hart, 178 Mont. at 250, 583 P.2d at 419.
       We secured a copy of the Ravalli County District Court's register of actions. Garcia
has counsel appointed to represent her in this criminal case. The District Court has
scheduled a hearing on a pending motion to suppress.
       Garcia has not carried her burden or presented a record sufficient to make a prima
facie showing about the sufficiency of the cause of the incarceration and its illegality.
Section 46-22-101(1), MCA. She has not clearly articulated any argument about illegal
restraint, want of bail, or other claims viable under habeas corpus. Habeas corpus is not
ordinarily available to determine whether other constitutional rights, such as conditions of
confinement, have been violated. Gates v. Missoula County Comm'rs, 235 Mont. 261,
261-62, 766 P.2d 884, 884-85 (1988). This Court does not conduct research for litigants,
and we cannot provide any remedy for her instant petition. Accordingly,
      IT IS ORDERED that Garcia's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to Paige
Trautwein, Clerk of District Court, Ravalli County, under Cause No. DC 2020-124; to
counsel of record; to Caitlin Creighton, Ravalli County Attorney's Office; to Abel J.
Thomas,Attorney for Defendant; to Sheriff Steve Holton, and to Amelia Garcia personally.
      DATED this / day of January, 2021.




                                                     R-1 M _44,
                                                                 Justices




                                            2